Title: From Richard Rush to Abigail Smith Adams, 3 June 1815
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington June 3. 1815
				
				I had the honor of your favor of the 14th of last month enclosed to me by Mr Smith, and upon this, as on all other occasions, was gratified at the receipt of it. There was also one for Mrs Madison, which I will take great pleasure in presenting to her, as soon as she returns to Washington. She is now expected in the course of a few days.I most sincerely hope, that the wishes of Mr John Adams Smith, in relation to the embassy at London, may be promply gratified. Although I have not the pleasure of his acquaintance as yet, I cannot doubt his entire personal merit after your attestations, Madam, in his favor. That point being settled, I know of no other young gentleman of our whole country who unites in himself such a list of claims to the post from the name, blood, and services of those to whom he is near and dear. I hope he will get it, because I think he ought; and so I will take the liberty of saying, in the best way I can and with real pleasure on my part, both to the President and Mr Monroe. I must be allowed to add, in conclusion, that, if he does not, I shall be nearly as much disappointed as he.I pray you, Madam to accept the assurances of my respectful and devoted friendship.
				
					Richard Rush
				
				
			